Citation Nr: 0948071	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  06-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to a compensable rating for an appendectomy scar. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1971 to December 1974 and from March 1975 to 
February 1978.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Fort Harrison, Montana Department of Veterans Affairs 
(VA) Regional Office (RO) that denied an increased 
(compensable) rating for the appendectomy scar.  The Veteran 
requested a Travel Board hearing; he failed to appear for 
such hearing scheduled in May 2006.


FINDING OF FACT

The Veteran's appendectomy scar is not nonlinear, unstable, 
or objectively shown to be tender or painful; it does not 
involve an area of at least 6 square inches (39 square 
centimeters (cms.)), and is not shown to limit motion or any 
other function.  


CONCLUSION OF LAW

A compensable rating is not warranted for the Veteran's 
appendectomy scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes (Codes) 7801-
7805 (as in effect both prior to, and from, October 23, 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).   

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A January 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter informed the 
Veteran of rating and effective date criteria.  He has 
received the general-type notice described in Vazquez-Flores, 
and has had ample opportunity to respond/supplement the 
record.  It is not alleged that notice in this case was less 
than adequate.

The Veteran's VA treatment records have been secured.  The RO 
arranged for VA examinations in November 2004 and in March 
2006.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim. 

B. Factual Background

The Veteran underwent an appendectomy in service in March 
1977.  A December 2004 rating decision awarded him service 
connection for the appendectomy scar, rated 0 percent, 
effective from October 2004.  His instant claim for increase 
was received in January 2005. 

VA outpatient treatment records from March 1999 through March 
2006 are silent for complaints, findings, treatment, or 
diagnosis relating to the appendectomy scar. 

On November 2004 VA examination, the Veteran reported he 
experienced a pulling sensation and intermittent itching of 
the scar, which had gotten progressively better over the 
years.  He denied any problems with his belt or clothing 
rubbing against the scar.  The examiner noted a 10.5 cm, 
faded depressed mature surgical scar in the right lower 
quadrant of the abdomen.  There was no adherence or 
tenderness with palpation.  There was normal sensation above 
but decreased sensation extending 2 cm. below the scar.  The 
assessment was "[n]onadherent, nontender mature surgical 
scar." 

In a March 2005 statement, the Veteran asserted that he did 
not advise the November 2004 VA examiner that he had numbness 
and skin irritation around the scar area because he was not 
asked about such factors.. 

On March 2006 VA examination, the Veteran complained that his 
appendectomy scar was irritated when clothing rubbed against 
it and that sometimes it became itchy (requiring scratching), 
worse in summer.  The examiner noted that the Veteran had an 
obese and protuberant abdomen and that the area that became 
itchy and red was under the abdominal fold, and into the 
groin area.  The examiner noted that the size and 
presentation of the scar remained unchanged from the November 
2004 VA examination.  Sensation was normal above and below 
the scar and there were no other areas of excoriation.  There 
was no pain at the scar and no pain to light touch or deep 
palpation.  The scar was considered non-disfiguring and there 
was no limitation of function or motion.  There was no 
evidence of any type of inflammatory process.  The assessment 
was "a nonadherent, nontender mature surgical scar with no 
residual problems from same."  Photographs of the scar were 
taken, and are associated with the claims file.

C. Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

Scars other than on the head, face, or neck are rated under 
the criteria in 38 C.F.R. § 4.118, (for rating skin 
disorders) Codes 7801-7805.  Those criteria were revised 
effective October 23, 2008.  As the Veteran's claim for 
increase was filed in January 2005, from their effective 
date, the Veteran is entitled to a rating under the revised 
criteria (if such are more favorable).  VAOGCPREC 3-2000. 
Under the pre-October 23, 2008 criteria, a 10 percent rating 
is warranted for a scar (not on the head, face, or neck) when 
it is: A deep scar (one associated with underlying tissue 
damage) or one that causes limited motion, and involves an 
area or areas of 6 square inches (39 sq. cm.) or greater 
(Code 7801); a superficial scar that does not cause limited 
motion and involves an area or areas of 144 square inches 
(929 sq. cm.) or greater (Code 7802); a superficial, unstable 
(one where for any reason, there is frequent loss of covering 
of skin over the scar) scar (Code 7803); a superficial scar 
that is painful on examination (Code 7804).  Under Code 7805 
scars may also be rated based on limitation of function of 
the affected part.  38 C.F.R. § 4.118 (as in effect prior to 
October 23, 2008).    

Under the revised criteria (effective October 23, 2008), a 10 
percent rating is warranted for a scar (not on the head, 
face, or neck) when it is: A burn or other scar(s) that is 
deep and nonlinear involving an area of at least 6 square 
inches (39 sq. cm) (Code 7801); a burn or other scar(s) that 
is superficial and nonlinear involving an area of 144 square 
inches (929 sq. cm) or greater (Code 7802); when there are 
one or two scars that are painful or unstable (Code 7804); or 
under an appropriate diagnostic code for limitation of 
function (Code 7805).  38 C.F.R. § 4.118 (effective from 
October 23, 2008).    

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where the schedule does not provide a 0 percent rating under 
a diagnostic code, a 0 percent rating shall be assigned when 
the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.  
 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Initially, the Board finds that the Veteran's appendectomy 
scar is a surgical scar.  Hence, there likely was underlying 
tissue damage, and it may reasonably be considered deep.  
Given the type of scar (and as confirmed by the photographs 
associated with the claims file), it is linear in nature.  

The Veteran has not identified any treatment for the scar, 
and the rating must be based on the reports of the VA 
examinations.  The Board notes that the reports of the 
examinations are exceptionally thorough/complete, note the 
Veteran's complaints, and describe in detail all symptoms and 
impairment (or lack thereof) clinically noted.  They are 
adequate for rating the disability at issue.

Considering initially the pre-October 23, 2008 criteria, 
while the scar may reasonably be found to be deep, it does 
not cause limited motion, and (more significantly, does not 
involve an area of 39 square cms. or greater (it is a linear 
scar 10.5 cms. long).  Therefore, a 10 percent rating under 
Code 7801 is not warranted.  See 38 C.F.R. § 4.31.  The size 
of the scar also contraindicates a 10 percent rating under 
Code 7802.  Neither examination found the scar to be 
unstable, therefore, a 10 percent rating under Code 7803 is 
not warranted.  Both examinations found the scar to be 
nontender, and on the latter examination it was specifically 
noted that the scar was not painful, even on deep palpation.  
Therefore, a compensable rating under Code 7804 is not 
warranted.  It was specifically indicated that the scar does 
not cause limitation of motion or function; therefore a 
compensable rating under Code 7805 is not appropriate. 

Under the criteria that came into effect October 23, 2008, as 
the scar is linear, not nonlinear, it does not warrant rating 
under Codes 7801 or 7802 (notably, it also does not meet the 
size criteria for a compensable rating).  As the scar is 
neither painful nor unstable, a compensable rating under Code 
7804 is not warranted.  (The Board notes that the Veteran has 
alleged that the scar is manifested by a pulling sensation 
and itchiness; however, pain and/or tenderness were not found 
on objective (clinical) evaluation.)  The March 2006 examiner 
specifically noted that there were no residual problems from 
the scar; hence, there are no disabling effects of the scar 
that would warrant rating under Code 7805 (and an appropriate 
code for impairment of function).  

In summary, the Veteran's appendectomy scar does not meet 
(and is not shown to at any time during the appeal period 
have met) any applicable pre-(or from) October 23, 2008 
schedular criteria for a compensable rating.  Consequently, a 
schedular compensable rating is not warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to the appendectomy scar 
not encompassed by the schedular criteria rating assigned.  
Therefore, those schedular criteria are not inadequate.  
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
While the Veteran presents subjective complaints of 
irritation from clothing, itchiness, and a pulling sensation, 
objective examination found the scar to be nonadherent, and 
causing "no residual problems"; regarding the Veteran's 
complaint of loss of sensation, it was noted that sensation 
was normal both above and below the scar. The Veteran's 
complaints are considered to be self-serving and 
compensation-driven, and therefore unreliable.  (The examiner 
also noted that the Veteran identified the area that became 
itchy and red as "under the abdominal fold and into the 
groin area"; therefore, it was below, not at the scar site.)  
Accordingly, referral for extraschedular consideration is not 
warranted.  

As the appendectomy scar is not shown to cause any impairment 
of function, the matter of entitlement to a total disability 
rating based on individual unemployability is not raised by 
the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In light of the foregoing, the preponderance of the evidence 
is against the Veteran's claim; accordingly, the benefit of 
the doubt doctrine does not apply.  The claim must be denied.


ORDER

A compensable rating for an appendectomy scar is denied.


___________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


